Simrall, J.:
Greenwald & Labe on the 4th of September, A. D. 1866, sued out an attachment against Wilbourne & Davis, copartners in trade and merchandise, returnable to the October term of the circuit court of Chickasaw county. Davis appeared and pleaded the general issue and payment. R. R Mitchell, a member of the firm of Mitchell & Bro., answered, admitting the indebtedness of his firm in the sum of $103 37 to the defendant, W. T. Davis. The suit was dismissed as to W. T. Davis, and judgment against the other defendant, Wilbourne, by default for $730 22. Judgment was also rendered against R P. Mitchell, garnishee, for $103 37. Mitchell brings the case to this court and assigns for error that the judgment was improperly rendered against him. The writ of error only brings for review the judgment rendered against the garnishee.
R. P. Mitchell of the firm of Mitchell & Brother, in his answer, admits that they (no doubt, meaning the firm), are indebted to W. T. Davis $103 37. There are several objections to the judgment. The garnishment jirocess was served on Mitchell & Brother. But it does not appear who composed the firm. Mitchell’s answer implies that it, included more than *171one person. Mitchell’s appearance and answer admits that he was served. But service on him would not be service on the other partners, nor could Mitchell by any pleading, admis- ' sion, or act of his, give juirisdiction to the court over them.
The extent to which the judgment went in the case of Anderson v. Wanzer, 5 How., 596, was that one partner might appear and put in answer for the copartnership firm, if done on behalf of the firm, it was an answer for all, upon the ground that the admission of one partner, as to matters pertaining to the business, was good against all. But in that case, it must be noted that jurisdiction was obtained over all the partners. For it is distinctly stated “ both partners had been regularly served with process.” The court below would not have been warranted in pronouncing judgment against the commercial firm of Mitchell & Brother in the absence of one of its members from the suit for want of service. There is not even so much as an averment of who were the firm. The statute, Code 357, art. 10, makes the contracts, promises, or liabilities of partners, joint and several, for the purposes of suits. When the plaintiffs below dismissed their suit as to Davis, they abandoned all right to subject the debt of Mitchell & Brother, to Davis.
The assets of the firm are primarily dedicated to the payment of partnership debts, but under a judgment, both the joint property, and the individual property of the several partners, may be subjected to satisfaction. There is an equity however, taking hold of the joint assets, for the benefit of partnership creditors, and of individual creditors on the separate property, which may be worked out, to establish and get the fruit of the preference.
Inasmuch as the individual property is liable to be taken in satisfaction of the judgment against the copartnership, it would follow that the credits and choses in action due or owing to the several partners, may also be garnisheed, and applied to the judgment. By dismissing the suit as to Davis, the plaintiff elected to proceed against Wilbourne severally. The judgment obtained against Wilbourne did not give the *172plaintiffs any right to proceed in satisfaction against the property of Davis, nor by garnishment process can the credits of Davis, individually, be subjected to this judgment'.
The judgment of the circuit court is reversed, and judgment rendered here discharging the plaintiff in error.